Case 1:18-cv-00501-RP Document 19-1 Filed 12/07/18 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

TRAVIS R. PHILLIPS §
§
Plaintiff, §
§
v. §
§

JPMORGAN CHASE BANK, N.A., § CIVIL ACTION NO, 1:18-cy-00501-RP
FIRST NATIONAL BANK, GROVER J. §
GEISELMAN, OI, JOHN G. HOFFMAN, §
AND H. DALTON WALLACE §
§
Defendants, §

SUPPLEMENTAL DECLARATION OF GREGORY M. SUDBURY

On this day personally appeared Gregory M. Sudbury who declares under the penalty of
perjury as follows:

1. “My name is Gregory M. Sudbury. I am over eighteen (18) years of age, I am of
sound mind, and I am fully competent to make this Declaration. I have personal knowledge of
every statement made herein, and each statement is true and correct. This Declaration supplements
my prior Declaration dated June 25, 2018, See Docket No. 5.

2. After June 20, 2018, JPMorgan Chase Bank, N.A. (“JPMC”) has incurred an
additional $11,854 in reasonable and necessary attorneys’ fees as well as expenses in the amount
of $48.29 in connection with the above referenced matter. This represents approximately 46 hours
of legal services provided. The fees and expenses are based on contemporaneously kept time
records for fees and expenses incurred after June 20, 2018. My law firm has spent time after June
20, 2018 in connection with the above referenced matter, including but not limited to
communications with JPMC and Plaintiff's attorneys and preparation of pleadings and briefs,

among other actions necessary in connection with the above referenced matter.

DECLARATION OF GREGORY M. SUDBURY PAGE 1
Case 1:18-cv-00501-RP Document 19-1 Filed 12/07/18 Page 2 of 2

I declare under penalty of perjury that the foregoing is true and correct.”

Executed on December 7, 2018

GREGORY M ML SVOBURY

DECLARATION OF GREGORY M. SUDBURY PAGE 2
